              Case 3:21-cv-04908-WHO Document 22 Filed 08/25/21 Page 1 of 4



 1   KEVIN J. MIRCH, ESQ.
     kevinmirch@mirchlaw.com
 2   California Bar No. 106973
     MARIE C. MIRCH, ESQ.
 3   marie@mirchlaw.com
     California Bar No. 200833
 4   1180 Rosecrans St., #104-552
     San Diego, California 92106
 5   Telephone: (619) 501-6220
 6                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 7                                  OAKLAND DIVISION
 8   RALPH PETERSON, M.D.,                         )
                                                   )
 9            Plaintiff,                           )
     v.                                            )
10                                                 )
     SUTTER MEDICAL FOUNDATION;                    )       Case No. 3:21-cv-04908-WHO
11   SUTTER BAY HOSPITALS (f.k.a.                  )
     SUTTER EAST BAY HOSPITALS)                    )
12   d/b/a Alta Bates Summit Medical Center,       )       MOTION FOR
     a/k/a Sutter Delta Medical Center;            )       ENTRY OF DEFAULT
13   EDEN MEDICAL CENTER                           )
     d/b/a San Leandro Hospital;                   )
14   SUTTER EAST BAY MEDICAL                       )
     FOUNDATION; NEIL STOLLMAN, M.D.,              )
15   ROD PERRY, M.D., PHILLIP RICH, M.D.           )
     CATHY L. LOZANO (Board Investigator),         )
16   KRISTINA LAWSON, (Board Member)               )
     HOWARD KRAUSS, M.D., (Board Member)           )
17   RANDY HAWKINS, M.D., (Board Member)           )
     RICHARD D. FANTOZZI, M.D. ,(Board Member) )
18   HEDY CHANG (Former Board Member),             )
     DEV GNANADEV, M.D., (Board Member)            )
19   RONALD LEWIS, M.D., (Board Member)            )
     LAURIE ROSE LUBIANO,(Board Member)            )
20   ASIF MAHMOOD, M.D.(Board Member)              )
     RICHARD THORP, M.D.,(Board Member)            )
21   ESERICK WATKINS, (Board Member)               )
     FELIX YIP, M.D.(Board Member)                 )
22   DENISE PINES (Former V.P of Board),           )
      MICHAEL BISHOP, (former Secretary of Board), )
23   SHARON LEVINE, M.D. (Former Board Member), )
     EVELYN “GERRIE” SCHIPSKE,                     )
24   (Former Board Member)                         )
     JAMIE WRIGHT, (Former Board Member),          )
25   LINDA WHITNEY & DOES 1-10.                    )
                                                   )
26            Defendants.                          )
     __________________________________________ )
27
28   Motion for Entry of Default                       1   Case No.: 3:21-cv-04908-WHO
             Case 3:21-cv-04908-WHO Document 22 Filed 08/25/21 Page 2 of 4



 1         Plaintiff, Ralph Peterson, by and through his attorneys of record, F.R.C.P.
 2   55(a), requests that the Clerk enter judgment against the following defendants:
 3   1.    SUTTER MEDICAL FOUNDATION; Served on 7/26/2021, answer was due
 4         on 8/16/21, (ECF Doc. # 18) ;
 5   2.    SUTTER BAY HOSPITALS (f.k.a. SUTTER EAST BAY HOSPITALS),
 6         d/b/a Alta Bates Summit Medical Center, a/k/a Sutter Delta Medical Center; -
 7         Served on 7/26/2021, answer was due on 8/16/21. (ECF Doc. # 21);
 8   3.    EDEN MEDICAL CENTER d/b/a San Leandro Hospital; Served on
 9         7/26/2021, answer was due on 8/16/21. (ECF Doc. # 19);
10   4.    SUTTER EAST BAY MEDICAL FOUNDATION-Served on 7/26/2021,
11         answer was due on 8/16/21. (ECF Doc. # 17, 20) ;
12   5.    NEIL STOLLMAN, M.D., served on 7/15/2021, answer was due 8/5/2021
13         (ECF Doc. # 10);
14   6.    ROD PERRY, M.D., served on 7/15/2021, answer was due 8/5/2021 (ECF
15         Doc. # 12);
16   7.    PHILLIP RICH, M.D., served on 7/13/2021, answer was due 8/3/2021 (ECF
17         Doc. # 11);
18   8.    KRISTINA LAWSON, served on 7/13/2021, answer was due 8/3/2021.
19         (ECF Doc. # 14);
20   9.    HEDY CHANG served on 7/15/2021, answer was due 8/5/2021. (ECF Doc.
21         # 15) ;
22   10.   SHARON LEVINE, M.D. served on 7/15/2021, answer was due 8/5/2021.
23         (ECF Doc. # 13)
24   In support of this request plaintiff relies upon the record in this case and the affidavit
25   of Marie Mirch submitted herein.
26
27
28                                               2
             Case 3:21-cv-04908-WHO Document 22 Filed 08/25/21 Page 3 of 4



 1   A.    Facts
 2         The complaint was filed on June 26, 2021. ECF Doc #1. The summons were
 3   issued by the Court on June 30, 2021. ECF Doc # 6.      The above-named
 4   Defendants were served with a copy of the summons and complaint on various dates
 5   identified above, namely June 13, 15, and 25, 2021 as reflected above and on the
 6   docket as entries ECF #10-15 and 17-21, by the proofs of service filed on August
 7   24 and 25, 2021. The answers to the complaint were due on August 3, August 5,
 8   and August 19, 2021. Id. The above-named Defendants have failed to appear, plead
 9   or otherwise defend within the time allowed and, therefore are now in default. See
10   Decl Marie Mirch.
11   B.    Legal Authority
12         Federal Rules of Civil Procedure Rule 55(a) requires the clerk to enter a
13   default: “When a party against whom a judgment for affirmative relief is sought has
14   failed to plead or otherwise defend, and that failure is shown by affidavit or
15   otherwise, the clerk must enter the party's default”.
16         Plaintiff submits the Declaration of Marie Mirch in support of this motion.
17   Because the aforementioned defendants have failed to answer or otherwise defend,
18   the clerk must enter default against each and every one of them.
19   C.    Conclusion
20         Based on the foregoing, Plaintiff respectfully requests that the clerk of court
21   enter default against the defendants SUTTER MEDICAL FOUNDATION;
22   SUTTER BAY HOSPITALS (f.k.a. SUTTER EAST BAY HOSPITALS), d/b/a
23   Alta Bates Summit Medical Center, a/k/a Sutter Delta Medical Center; EDEN
24   MEDICAL CENTER d/b/a San Leandro Hospital; SUTTER EAST BAY
25   MEDICAL FOUNDATION; NEIL STOLLMAN, M.D.; ROD PERRY, M.D.;
26   PHILLIP RICH, M.D.; KRISTINA LAWSON ; HEDY CHANG; and SHARON
27
28                                              3
           Case 3:21-cv-04908-WHO Document 22 Filed 08/25/21 Page 4 of 4



 1   LEVINE, M.D. .
 2
 3        Respectfully Submitted August 25, 2021.
 4
                                                    Marie Mirch
 5                                                  Attorney for Plaintiff.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                         4
